DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given in an interview with Hao Tan on 3/17/2022 (see attached interview summary).

Claim Amendments
Claim 1 is amended to include the word “is” after the word “ink”, Claim 6 is amended to change the word “polarize” to “polarizer” and the word “substrat” to “substrate” and the second 

Claim 1.  (Currently Amended)  A flexible polarizing cover plate, comprising:
	a polarizer comprising an optical transparent pressure sensitive adhesive layer, a polarizing layer, and a plastic substrate;
	and a hard coating having a hardened layer of an anti-fingerprint function and laminated on the plastic substrate by a roll-to-roll process;
	wherein the hard coating is provided with a plurality of grooves in which ink is filled and cured and comprises a viewable area and a black matrix area surrounding the viewable area, and the plurality of grooves are disposed in the black matrix area.

Claim 6.  (Currently Amended)  A preparation method of a flexible polarizing cover plate, comprising:
	providing a polarizer having an optical transparent pressure sensitive adhesive layer, a polarizing layer, and a plastic substrate;
	forming a hard coating with a hardened layer of an anti-fingerprint function on the plastic substrate by roll-to-roll process;
	etching a plurality of grooves in a peripheral area of the hard coating; and
	forming a black matrix by filling and curing ink in the plurality of grooves;
	wherein the hard coating comprises a viewable area and the black matrix area surrounding the viewable area, and [[a]] the plurality of grooves are disposed in the black matrix area.

the peripheral area of the hard coating by laser etching.

Amendment to the Title
The title is amended as follows:
-- FLEXIBLE POLARIZING COVER PLATE HAVING HARD COATING WITH INK-FILLED GROOVES AND PREPARATION METHOD THEREOF --

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various flexible polarizing cover plates, including:

a polarizer comprising an optical transparent pressure sensitive adhesive layer, a polarizing layer, and a plastic substrate;
	and a hard coating having a hardened layer of an anti-fingerprint function and laminated on the plastic substrate

The prior art fails to disclose or suggest the above combination of features further comprising the combined features of:

the hard coating is laminated on the plastic substrate by a roll-to-roll process;
	wherein the hard coating is provided with a plurality of grooves in which ink is filled and cured and comprises a viewable area and a black matrix area surrounding the viewable area, and the plurality of grooves are disposed in the black matrix area


With respect to Claim 6, although the prior art discloses various preparation methods of flexible polarizing cover plates, including:

providing a polarizer having an optical transparent pressure sensitive adhesive layer, a polarizing layer, and a plastic substrate;
	forming a hard coating with a hardened layer of an anti-fingerprint function on the plastic substrate;
	forming a black matrix

The prior art fails to disclose or suggest the above combination of steps further comprising the combined features of:

forming the hard coating by roll-to-roll process;
	etching a plurality of grooves in a peripheral area of the hard coating; and
	forming the black matrix by filling and curing ink in the plurality of grooves;
	wherein the hard coating comprises a viewable area and the black matrix area surrounding the viewable area, and the plurality of grooves are disposed in the black matrix area

With respect to Claims 2-5 and 8-21, these claims each depend from either Claim 1 or Claim 6, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872